Exhibit A
       Case 1:20-cv-05300 Document 1 Filed 11/02/20 Page 1 of 16 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
MUHAMMAD SHAHIDULLAH and

DAWAH USA INC.,

         Plaintiffs,

         v.                                                             Case No. ____ CV ______

INVESTIGATIVE PROJECT ON TERRORISM
FOUNDATION,

INVESTIGATIVE PROJECT ON TERRORISM
RESEARCH GROUP, INC., and

ABHA SHANKAR;


          Defendants.
-------------------------------------------------------------------X

              COMPLAINT AND DEMAND FOR JURY TRIAL FOR DAMAGES

         Plaintiffs Imam Muhammad Shahidullah (“Imam Shahidullah”) and Dawah USA Inc.

(collectively “Plaintiffs”), by and through their undersigned attorneys, allege as follows on personal

knowledge, and on information and belief, for this Complaint against Defendants:

                                                 BACKGROUND

         1.       Plaintiff Imam Shahidullah is a respected Imam (Islamic religious leader) in New York

City. Imam Shahidullah has been targeted by Defendants in an unfounded attempt to smear his

reputation and expose him to xenophobic and Islamophobic hatred.

         2.       Imam Shahidullah has devoted his career to interfaith efforts and peace advocacy. In

2016-2017, Imam Shahidullah created Dawah USA Inc., a 501(c)(3) public charity devoted to

promoting and developing cooperation and understanding among people of diverse faiths in general

and Muslims in particular.




                                                            1
      Case 1:20-cv-05300 Document 1 Filed 11/02/20 Page 2 of 16 PageID #: 2



       3.      The New York City Council has cited Imam Shahidullah as “an outstanding citizen

who is worthy of the esteem of both our community and the great City of New York.”

       4.      In an August 9, 2019 article (the “Article”) on their website, Defendants wrongfully

accused Plaintiffs of operating a so-called “extremist” website www.dawahusa.com and publishing the

teachings of a deceased Al-Qaeda cleric, among other highly inflammatory and unfounded statements.

Defendants concluded the Article stating: “The fact that a hard-core Islamist operating under the guise

of an interfaith worker is embraced by law enforcement is concerning and highlights the rising danger

from Islamist wolves masquerading in sheep's clothing.”

       5.      Defendants have, since being contacted by Plaintiffs’ counsel on September 28, 2020,

taken down the Article, replacing it with a statement addressing their mistake. Defendants do not

dispute that they made an “error” and “incorrectly connected” Plaintiffs to what they call an extremist

website. In their October 5, 2020 communication to Plaintiff through counsel, Defendants indicate

they were able to realize this error “upon review” of the website, suggesting that such a review never

occurred prior to the publication of such a prejudicial and inflammatory article.




       6.      Notably, Defendants never contacted Plaintiffs prior to publication.




                                                  2
        Case 1:20-cv-05300 Document 1 Filed 11/02/20 Page 3 of 16 PageID #: 3



         7.     The Article was maintained for over a year and re-published in several anti-Muslim

publications and websites, leading to more than one hundred offensive comments, subjecting

Plaintiffs to significant embarrassment, fear of discriminatory targeting, and damage to reputation.

         8.     When Plaintiff Imam Shahidullah contacted the Article’s author, Defendant Shankar,

to inform her that neither he nor Dawah USA Inc. are associated with the website dawahusa.com, Ms.

Shankar blocked him on Twitter and did not otherwise respond. Further, when Imam Shahidullah

contacted the Investigative Project on Terrorism (“IPT”) founder and director, Steve Emerson, via

Facebook, Mr. Emerson responded “No fuck u.” Imam Shahidullah attempted to explain that neither

he nor Dawah USA Inc. are associated with dawahusa.com, and Mr. Emerson did not respond. The

Article was only removed once Plaintiffs contacted Defendants through counsel.

         9.     Defendants, through counsel, maintained in their communication to Plaintiffs that

IPT “retains the right to publish its findings about the connections of [Plaintiff Shahidullah]” to

“radical material.” Plaintiff receives this as a threat, and views it as further evidence that the publication

of the August 9, 2019 was not done out of careless error but is part of a deliberate, malicious, and

targeted effort to tarnish his reputation, interfaith work, and career of contributions to New York

City’s community.

                                             THE PARTIES

         10.    Plaintiff Muhammad Shahidullah is an Imam residing in Queens, New York who is

active in interfaith outreach and runs a 501(c)(3) public charity titled Dawah USA Inc.

         11.    Plaintiff Dawah USA Inc. is a registered 501(c)(3) not-for-profit based in Queens, New

York.

         12.    Defendant Investigative Project on Terrorism Foundation is a non-profit research

organization based in Washington, D.C. which claims to be a storehouse of archival data and

intelligence on Islamic and Middle Eastern terrorist groups.


                                                      3
      Case 1:20-cv-05300 Document 1 Filed 11/02/20 Page 4 of 16 PageID #: 4



        13.     Defendant Investigative Project on Terrorism Research Group Inc. is a not-for-profit

organization which provides management services to the Investigative Project on Terrorism

Foundation.

        14.     Upon information and belief, Defendants Investigative Project on Terrorism

Foundation and Investigative Project on Terrorism Research Group Inc. collectively and jointly own

and operate the research group called “The Investigative Project on Terrorism” and its accompanying

website www.investigativeproject.org. According to The Investigative Project on Terrorism website,

Defendant Investigative Project on Terrorism Foundation is the fund-raising arm for The

Investigative Project on Terrorism.

        15.     Defendant Abha Shankar is a researcher for the Investigative Project on Terrorism

and author of the Article at issue in this Complaint. Upon information and belief, Defendant Shankar

is a resident of Washington, D.C.

                                  JURISDICTION AND VENUE

        16.     Pursuant to 28 U.S.C. § 1332, this Court has original jurisdiction over Plaintiff's claims

based on the parties' diversity of citizenship and because the amount in controversy exceeds $75,000.

        17.     Venue is appropriate in this judicial district, pursuant to 28 U.S.C. § 1391, because this

Court has personal jurisdiction over Plaintiff and by reason of the fact that, among other things, the

statements in question were published in this district.

                                      STATEMENT OF FACTS

        18.     The Investigative Project on Terrorism (“IPT”) is a research organization which claims

to be a storehouse of archival data and intelligence on international terrorist groups. It maintains a

website on which is publishes its claims and research.

        19.     Upon information and belief, Defendants Investigative Project on Terrorism

Foundation and Investigative Project on Terrorism Research Group Inc. collectively and jointly own


                                                    4
       Case 1:20-cv-05300 Document 1 Filed 11/02/20 Page 5 of 16 PageID #: 5



and operate the research group called “The Investigative Project on Terrorism” and its accompanying

website www.investigativeproject.org. According to The Investigative Project on Terrorism website,

Defendant Investigative Project on Terrorism Foundation is the fund-raising arm for The

Investigative Project on Terrorism.

         20.      IPT has faced scrutiny over the substantiation of its claims regarding Islamic religious

leaders. For example, the Center for American Progress, a public policy research organization, in a

comprehensive 130-page report analyzing Islamophobia in the United States, reviewed IPT and

concluded that it believed IPT to be a key part of the “the Islamophobia network in America.”1

Additionally, the Southern Poverty Law Center, an authority on the study of domestic hate and

terrorism groups, took issue with IPT's characterization of data presented to Congress which it viewed

as “meant to hype the domestic Muslim threat.”2 IPT’s broader agenda provides insight as to the

context and intent by which IPT published its statements regarding Plaintiff.

         21.      From August 9, 20193 to October 5, 2020, Defendants published an article authored

by Defendant Abha Shankar on the IPT website titled “NY Imam Active in Interfaith Work

Disseminates Extremist Propaganda on the Side.” The Article said “But Shahidullah also runs a

proselytizing website, Dawah USA, that ostensibly seeks to invite people to Islam but in fact serves as

a clearinghouse for extremist and Islamist propaganda, the Investigative Project on Terrorism finds.”

         22.      The Article claimed that Imam Shahidullah ran a website, www.dawahusa.com.

However, neither Imam Shahidullah nor Dawah USA Inc. own or manage www.dawahusa.com or



1 Wajahat Ali et al., Fear, Inc.: The Roots of the Islamophobia Network in America, CENTER FOR AMERICAN PROGRESS (August
2011), 127.
2 Robert Steinback, Steve Emerson, Backing King Hearings, Pushes Misleading Statistic on Muslim Terrorism, SOUTHERN POVERTY

LAW CENTER (Mar. 23, 2011), available at https://www.splcenter.org/hatewatch/2011/03/23/steve-emerson-backing-
king-hearings-pushes-misleading-statistic-muslim-terrorism.
3 Plaintiffs’ complaint is timely as Governor Cuomo has tolled the statute of limitations for civil actions due to the

COVID-19 pandemic. The Statute of Limitations has been held in abeyance since March 20, 2020. See Executive Order
202.67 tolling statute of limitations until November 3, 2020. https://www.governor.ny.gov/news/no-20267-
continuing-temporary-suspension-and-modification-laws-relating-disaster-emergency


                                                            5
      Case 1:20-cv-05300 Document 1 Filed 11/02/20 Page 6 of 16 PageID #: 6



have knowledge concerning the identity/identities of the party/parties operating www.dawahusa.com.

The term “da’wah” means to make an invitation and is a common phrase in Islam.

        23.     The Article claimed that “extremist material published on the Dawah USA website

includes an audio of American-born al-Qaida cleric Anwar al-Awlaki's infamous 2002 ‘It's a War on

Islam’ speech.” It claimed that “Dawah USA also features speeches by Ali al-Timimi, the spiritual

leader of the Virginia Jihad Network.”

        24.     The Article concluded stating: “The fact that a hard-core Islamist operating under the

guise of an interfaith worker is embraced by law enforcement is concerning and highlights the rising

danger from Islamist wolves masquerading in sheep's clothing.”

        25.     Plaintiff Dawah USA Inc. is a 501(c)(3) tax-exempt public charity and has published

none of these materials. Its purpose is to “promote and develop cooperation and understanding

among the people of diverse faiths in general and Muslims in particular.” Its projects include interfaith

support and contributing toward a society free of prejudice. At the time of Defendants’ publication

of the Article, Plaintiff Dawah USA Inc. did not have a website. Plaintiff Dawah USA Inc. recently

established its webpage at www.dawahusa.org. Prior to publication of the Article, Plaintiff Dawah

USA Inc. was not contacted by Defendants.

        26.     Imam Shahidullah is active in interfaith outreach in New York City and has received

accolades for his efforts. He is the director of ITV USA, a New York-based American television

channel and was President of Interfaith Center of South Asia. He is the founder and president of

Interfaith Center of USA. He is also a chaplain for the New York State Chaplain Task Force.

        27.     Imam Shahidullah has participated in interfaith events organized by New York's 9/11

tribute museum, offered the Bangladesh Day Invocation to the New York State Senate Chambers in

Albany on March 24, 2015; been a speaker to the NYPD, and attended the United Nations World

Interfaith Harmony Week.



                                                   6
        Case 1:20-cv-05300 Document 1 Filed 11/02/20 Page 7 of 16 PageID #: 7



         28.    In 2016, New York State Senator Tony Avella honored Imam Shahidullah with a

proclamation for his relentless dedication to the betterment of his community and found Imam

Shahidullah to be “an individual of our highest respect and esteem.” Copy of the proclamation is

attached as Exhibit A.

         29.    In 2018, the New York City Council member Costa Constantinides cited Imam

Shahidullah as “an outstanding citizen who is worthy of the esteem of both our community and the

great City of New York.” City Council Citation is attached as Exhibit B.

         30.    In 2019, Imam Shahidullah received a New York State Assembly Citation in

recognition of his dedication and service to the NY community. New York State Assembly Citation

is attached as Exhibit C.

         31.    Imam Shahidullah first learned of the Article on or around March 4, 2020, when he

received a phone call from the print shop owner that he and Dawah USA Inc. use for their printing

needs. The print shop owner called to inform Imam Shahidullah that another customer and journalist

(the “Customer”) with Weekly Nobojug, a Bangla news and media website, had advised the print shop

owner to disassociate from and to be careful of Imam Shahidullah because Imam Shahidullah “is

involved with something bad” involving a website. The print shop owner defended Imam Shahidullah

against the accusations. The Customer informed the print shop owner to run a Google search of

Imam Shahidullah to find the information for himself. The print shop owner ran a Google search and

found Defendants’ Article and the defamatory statements contained therein.

         32.    On the phone call between Imam Shahidullah and the print shop owner, the print

shop owner began to question Imam Shahidullah about the content in Defendants’ Article. Imam

Shahidullah was dumbfounded. Imam Shahidullah defended himself and his reputation during the

call.




                                                 7
Case 1:20-cv-05300 Document 1 Filed 11/02/20 Page 8 of 16 PageID #: 8
Case 1:20-cv-05300 Document 1 Filed 11/02/20 Page 9 of 16 PageID #: 9
    Case 1:20-cv-05300 Document 1 Filed 11/02/20 Page 10 of 16 PageID #: 10



        41.     Defendants published a “Note to Readers” on their web site admitting that on August

9, 2019, Defendants published a story titled “NY Imam Active in interfaith Work Disseminates

Extremist Propaganda on the Side.” In the Note, IPT indicates that it “incorrectly connected

Muhammad Shahidullah to this website DawahUSA.com” and that “we regret the error.”

        42.     The Article was republished in several places and still maintained on different sites

which reveal the impact and harm done to Imam Shahidullah's reputation. For example, the Facebook

page for the organization Citizens for National Security, which has nearly half a million followers,

maintains a post with excerpts from the IPT piece which has elicited over one hundred comments,

several of a highly inflammatory and Islamophobic nature that are now associated with web searches

of Plaintiff’s name.




                                                 10
    Case 1:20-cv-05300 Document 1 Filed 11/02/20 Page 11 of 16 PageID #: 11



       43.     As another example, the Twitter page of Amy Mek (@AmyMek) who has more than

a quarter million followers and runs an anti-Muslim organization called RAIR Foundation, maintains

a post with excerpts from the Defendants’ Article.




                                                11
    Case 1:20-cv-05300 Document 1 Filed 11/02/20 Page 12 of 16 PageID #: 12



       44.     Ms. Mek’s post has been shared or retweeted on Twitter 314 times and has garnered

several highly inflammatory and offensive remarks directed at Plaintiff Shahidullah, including one

commenter who commented “This son of a bitch [referring to Imam Shahidullah] should be

arrested and, if applicable, deported immediately.”




       45.     According to Defendant IPT’s website, the Article was shared directly from the

website to Facebook 340 times. Additionally, the Article through the website was shared 49 additional

times onto other platforms. This data is available at https://www.investigativeproject.org/8031/ny-

imam-active-in-interfaith-work-disseminates.




       46.     Defendant Abha Shankar also disseminated the Article to her more than 1000

followers on Twitter. As of the date of filing, Defendant Shankar continues to keep a post about the

Article with defamatory statements on her profile at the www.muckrack.com website. See screenshot

taken on November 2, 2020 from Defendant Shankar’s profile on Muck Rack:


                                                  12
    Case 1:20-cv-05300 Document 1 Filed 11/02/20 Page 13 of 16 PageID #: 13




        47.      Upon information and belief, Defendants disseminated the Article to its e-mail

listserv/newsletter which contains thousands of individuals and/or organizations throughout the

United States.

        48.      Upon information and belief, Defendants actively disseminated the Article to other

anti-Muslim organizations and/or media organizations.

        49.      Defendants took steps to ensure that the Article was widely disseminated.

        50.      At the time the Article was published Defendants knew the Article was false or was

made with reckless disregard for the truth or falsity of the statements it contained. It was not published

in innocent error. Indeed, Defendants demonstrate a continued eagerness to publish disparaging and

false claims regarding Imam Shahidullah. Defendants remain, for whatever reason, convinced of its

perception of Imam Shahidullah as an “extremist” and seeks to engage in a deliberate, malicious, and

targeted effort to tarnish his reputation, interfaith work, and career of contributions to New York

City’s community.




                                                   13
    Case 1:20-cv-05300 Document 1 Filed 11/02/20 Page 14 of 16 PageID #: 14



          51.   The false statements contained within the Article are defamation per se because they

involved behavior incompatible with the proper conduct of Imam Shahidullah’s business, trade or

profession of being an interfaith religious leader.

          52.   The false statements contained within the Article are defamation per se because they

involved behavior incompatible with the proper conduct of Dawah USA Inc.’s business, trade or

profession of being not-for-profit organization to bring people of different faiths together through

interfaith work. Dawah USA Inc. is further damaged when its founder and executive officer is falsely

maligned by Defendants.

          53.   The falsehood caused significant harm to the reputation of Plaintiffs. Imam

Shahidullah and Dawah USA Inc. have suffered damage as a result of the false and defamatory article

in an amount to be proven at trial but in excess of $75,000.

                                        CAUSE OF ACTION
                                           (Defamation)

          54.   The foregoing allegations are repeated and incorporated as though fully set forth

herein.

          55.   Defendants’ statements were defamatory per se.

          56.   The plain import of the statements were an attack on the character, reputation, repute,

name and status of Imam Shahidullah and are reasonably understood to state that Imam Shahidullah

owned and/or operated an extremist website, ran a clearinghouse for extremist propaganda, and is

associated with a deceased terrorist and Al-Qaida cleric Anwar al-Awlaki.

          57.   The plain import of the statements were an attack on the character, reputation, repute,

name and status of Dawah USA Inc. and are reasonably understood to state that Dawah USA Inc.

owned and/or operated an extremist website, ran a clearinghouse for extremist propaganda, and is

associated with a deceased terrorist and Al-Qaida cleric Anwar al-Awlaki.



                                                      14
    Case 1:20-cv-05300 Document 1 Filed 11/02/20 Page 15 of 16 PageID #: 15



           58.    Defendants concede that they made the statements and that the statements were false.

They admit “upon review” that the statements contained in their article were false. Defendants made

the statements either knowing they were false, having serious doubts about their truth, or with reckless

disregard for their truth or falsity.

           59.    Defendants’ statement exposed Imam Shahidullah and Dawah USA Inc. to hatred,

xenophobia, Islamophobia, contempt, ridicule, and shame, and discouraged others from hiring,

associating or dealing with him and/or Dawah USA Inc.

           60.    As a result, Imam Shahidullah and Dawah USA Inc. have suffered damages in an

amount to be proven at trial, including but not limited to, harm to reputation, emotional harm and

exposure to contempt, ridicule and shame.

           61.    Imam Shahidullah’s and Dawah USA Inc’s damages exceed $150,000.

           62.    In making the defamatory statements identified herein, as evidenced by the context in

which Defendants operate their website and face public critique for their role in encouraging

Islamophobia, Defendants acted with malice, oppression, or fraud, and are thus responsible for

punitive damages in an amount to be proven at trial.

                                        PRAYER FOR RELIEF

           WHEREFORE, Plaintiff respectfully prays for the following relief:

           A.     Compensatory damages in an amount to be proven at trial;

           B.     Punitive damages;

           C.     Award counsel for Plaintiffs costs and attorneys’ fees; and

           D.     Grant any further relief that this Court deems just and proper.

                                               JURY DEMAND

           NOW COMES Plaintiff, by and through his undersigned counsel, and hereby demands trial

by jury.


                                                    15
   Case 1:20-cv-05300 Document 1 Filed 11/02/20 Page 16 of 16 PageID #: 16



Dated: November 2, 2020

                                   Respectfully submitted,

                                   COUNCIL ON AMERICAN-ISLAMIC RELATIONS, NEW
                                   YORK INC. (CAIR-NY)


                                   __/s/ Ahmed Mohamed_________
                                   Ahmed Mohamed
                                   Legal Director
                                   46-01 20th Avenue,
                                   Queens, NY 11105
                                   (646) 665-7599
                                   ahmedmohamed@cair.com

                                   Carey Shenkman
                                   Of-Counsel, Council on American-Islamic Relations
                                   New York Inc.(CAIR-NY)
                                   347 5th Ave Suite 1402
                                   New York, NY 10016
                                   (646) 598-6972
                                   carey@cshenkman.com




                                     16
Case 1:20-cv-05300 Document 1-1 Filed 11/02/20 Page 1 of 2 PageID #: 17




                            Exhibit A
Case 1:20-cv-05300 Document 1-1 Filed 11/02/20 Page 2 of 2 PageID #: 18
Case 1:20-cv-05300 Document 1-2 Filed 11/02/20 Page 1 of 2 PageID #: 19




                            Exhibit B
Case 1:20-cv-05300 Document 1-2 Filed 11/02/20 Page 2 of 2 PageID #: 20
Case 1:20-cv-05300 Document 1-3 Filed 11/02/20 Page 1 of 2 PageID #: 21




                            Exhibit C
Case 1:20-cv-05300 Document 1-3 Filed 11/02/20 Page 2 of 2 PageID #: 22
